                                                                             Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9   DERRICK RHOADES, and MILLICENT                     No. 2:19-cv-01669-RSM
     RHOADES, a married couple,
10                                                      STIPULATED MOTION AND ORDER ON
                     Plaintiffs,                        STIPULATED MOTION TO REMAND
11                                                      CASE TO STATE COURT
             vs.
12
     STATE FARM MUTUAL AUTOMOBILE
13   INSURANCE COMPANY, a foreign insurer,

14                   Defendant.

15
                                             STIPULATION
16
             Plaintiffs Derrick Rhoades and Millicent Rhoades, (“Plaintiffs”) by and through their
17
     counsel Pellegrino L. Certa, and Defendant State Farm Mutual Automobile Insurance Company,
18
     by and through its counsel Heather M. Jensen and Jonathan R. Missen, hereby stipulate that this
19
     case shall be remanded back to state court as Defendant did not timely file its notice of removal.
20
     Plaintiffs filed their summons and complaint on September 9, 2019 and served State Farm via the
21
     Insurance Commissioner on September 16, 2019. Dkt, Ex. 1. State Farm filed its notice of
22
     removal of action on October 17, 2019, 31 days after service. See Dkt 1. Under 28 U.S.C. §
23
     1446(b), State Farm’s removal was untimely. Accordingly, the parties stipulate that this action
24
     should be remanded to King County Superior Court for further proceedings without costs to
25
     either party.
26
     //
27

                                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                         1111 Third Avenue, Suite 2700
                                                                           Seattle, Washington 98101
                                                                                  206.436.2020
     DATED November 26, 2019                       LEWIS BRISBOIS BISGAARD & SMITH LLP
 1

 2

 3                                                  By:        /s Heather M. Jensen

 4                                                  By:         /s Jonathan Missen
                                                           Heather M. Jensen, WSBA #29635
 5                                                          Jonathan Missen, WSBA #42689
                                                             1111 Third Avenue, Suite 2700
 6
                                                               Seattle, Washington 98101
 7                                                                   (206) 436-2020
                                                           Heather.Jensen@lewisbrisbois.com
 8                                                        Jonathan.Missen@lewisbrisbois.com
                                                           Attorneys for Defendant State Farm
 9

10
                                                              CERTA LAW GROUP, P.S.
11

12
                                                          By:    /s Pelligrino L. Certa
13                                                          Pellegrino L. Certa, WSBA No. 25903
14                                                                   Attorney for Plaintiff

15
                                     ORDER ON STIPULATION
16

17          Based on the foregoing stipulation, IT IS HEREBY ORDERED that the present case be

18   remanded to King County Superior Court for further proceedings without costs to either party.

19          IT IS SO ORDERED on this 26 day of November 2019.

20

21                                               A
                                                 RICARDO S. MARTINEZ
22                                               CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

                                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                        1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
